DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 9/6/22 has been entered. 
Election/Restrictions
Claims 11-16 and 18-20 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected group, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on 3/31/22 and the traversal was addressed in the previous office action.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-2, 4-10, and 21-22 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In claim 1, line 12, “the intended movements” lacks antecedent basis.
Claim Rejections - 35 USC § 102/103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2, 4-7, 9-10, and 21 are rejected under 35 U.S.C. 102(a1) as anticipated by Goodall et al (2018/0168905) or, in the alternative, under 35 U.S.C. 103 as obvious over Goodall et al (2018/0168905) in view of Kaneko (2017/0113015), or over Goodall et al in view of Bouton (2018/0333575).  
Goodall discloses a stimulation and feedback device that allows the user to learn motor tasks, such as different dance moves, music, or golf swings, from delivered examples of the different motor tasks (e.g. abstract, paras. 84, 127-130, 189-191, etc.).  Goodall teaches that a primary stimulation is applied to induce intended muscle movements (e.g. a prompt, a mechanical force, etc.), however a secondary electrical/muscle stimulation is used to assist in the learning and induce intended muscle movements (e.g. figure 3, paras. 78, 90, 98, 111, 194, 204, etc.) where there are sensors to sense EMG, heart rate, pressure, etc. (e.g. paras. 68, 75, etc.) and a processor, stimulator, biofeedback, and display in one housing such as a phone (e.g. figure 1, 2, 14, 15, etc.; paras. 73, 134, 136, etc.) or separate wireless display, stimulation, and remote biofeedback, (e.g. para. 73, 134, etc.), the system can be used to enter stimulation information (e.g. para. 112, etc.) and analyze and output data regarding the stimulation, sensed data, and outcomes (e.g. paras. 82, 90, 115, etc.), where stimulation is stopped and/or an alternative visualization of body movement is provided when the patient is not performing tasks correctly (e.g. paras. 81, 79, 82, 145, 191 etc.) or stimulation and visualizations are continued, repeated, and advanced to the next stage, such as learning new golf swings or showing the student their golf swing, when the patient meets the proper threshold and performs the tasks correctly (e.g. paras. 79, 82, 145, 176, 191-195, etc.) where the feedback can be in the form of games (e.g. paras. 93, 122-125, etc.) and the system can be one common device or the biofeedback device/sensor can be remote/wireless (e.g. paras. 73, 74, 193, 210, etc.).
Goodall specifically states that the system delivers movement visualization images consistent with the intended movements during the stimulation (e.g. paras. 8, 9, 129, 169, 196, etc.) and provides feedback images to be displayed based on the detected muscle contractions if it meets or does not meet acceptable outcome parameters (e.g. paras. 191, 79, 130, 145, etc.).
As to the new limitation of applying the stimulation as muscle stimulation to at least one muscle group to cause intended movements, Goodall states that a secondary stimulus can also be used, in addition to the primary stimulation, to stimulate the muscles to perform the complex motor tasks to be learned (e.g. paras. 8, 78, 111, 204, etc.).
In the alternative, if it is considered that Goodall does not provide stimulation to at least one muscle group to cause the intended movements, Bouton discloses that stimulation is provided to muscle groups while movement visualization images are being provided (e.g. figure 6, paras. 40, 53-56, 67-74, etc.) so that the patient can see the intended movements and move the muscles at the same time so that the patient/brain can learn and be trained as to how to correctly move the body.  Similarly, Kaneko discloses that stimulation is provided to muscle groups while movement visualization images are being provided (e.g. figure 1, paras. 41, 45, 84, etc.).  It would have been obvious to one having ordinary skill in the art at the time the invention was made/before it was effectively filed to have modified the system and method as taught by Goodall, with providing simulation to at least one muscle group to cause the intended muscle movements as taught by Bouton or Kaneko, since it would provide the predictable results of allowing the patient to see the intended movements and move the muscles at the same time so that the patient/brain can learn and be trained as to how to correctly move the body.

Claims 8 and 22 are rejected under 35 U.S.C. 103 as being unpatentable over Goodall et al in view of Reider (2017/0216588) or over Goodall in view of Bouton/Kaneko.  Goodall or Goodall in view of Bouton/Kaneko discloses that positive and negative feedback is provided with visualizations and the use of the system in a gaming environment (e.g. paras. 93, 122-125, etc.), but does not specifically disclose how the positive and negative feedback is provided, such as through progress/completing an objective in a game when the sensed movement meets acceptable outcome parameters or lack of progress/not completing an objective through the game when the sensed movement doesn’t meet the acceptable parameters (e.g. claim 8), or the controller having a firewall to prevent the regulated muscle stimulation while the biofeedback is detecting muscular contractions (e.g. claim 22).  Reider discloses providing positive and negative feedback, such as through progress/completing an objective in a game when the sensed movement meets acceptable outcome parameters or lack of progress/not completing an objective through the game when the sensed movement doesn’t meet the acceptable parameters (e.g. paras. 24, 25, etc.), and the controller having a firewall to prevent the regulated muscle stimulation while the biofeedback is detecting muscular contractions (e.g. para. 22, etc.).  It would have been obvious to one having ordinary skill in the art at the time the invention was made/before it was effectively filed, to have modified the system and method as taught by Goodall or Goodall in view of Bouton/Kaneko, with the providing positive and negative feedback, such as through progress/completing an objective in a game when the sensed movement meets acceptable outcome parameters or lack of progress/not completing an objective through the game when the sensed movement doesn’t meet the acceptable parameters (e.g. claim 8), or the controller having a firewall to prevent the regulated muscle stimulation while the biofeedback is detecting muscular contractions, as taught by Reider, since it would provide the predictable results of providing positive and negative reinforcement of motor tasks in a fun and enjoyable way to get the patient to continue to advance their development or know when they need to improve, and prevent the stimulation portion of the invention from interacting with the biofeedback portion and/or causing noise in the biofeedback detection.  
Response to Arguments
Applicant's arguments filed 9/6/22 have been fully considered but they are not persuasive in view of the new grounds of rejection necessitated by the amendment.  The argument that Goodall does not have visualization images consistent with intended movements is not persuasive as Goodall teaches in multiple places that video/images can be provided during stimulation to have the user learn the intended movements, such as different dance moves, music, and/or golf swings (specific areas listed in the 102/103 rejection above).
Conclusion
The prior art evidence made of record is considered pertinent to applicant's disclosure.  The prior art evidence shows some of the well-known in the art elements.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to George Robert Evanisko whose telephone number is (571)272-4945.  The examiner can normally be reached on M-F 8AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Niketa Patel can be reached on 571-272-4156.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/George R Evanisko/Primary Examiner, Art Unit 3792                                                                                                                                                                                                        9/30/22